Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Neal Pierotti on 1/14/2021.
The application has been amended as follows: 
Claim 2, line 2 and line 3: change "boarders" to --borders--
Claim 3, 3rd to last line and 2nd to last line: change "boarders" to --borders--
Claim 4, line 2 and line 3: change "boarders" to --borders--
Claim 10, line 2: change "boarders" to --borders--
Claim 11, line 2: change "boarders" to --borders--
Claim 12, line 2: change "boarders" to --borders--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is represented by Parmentier (US 2007/0056665), Goto (US 5160385), Miyazaki (US 2008/0073012), and Kaji (2010/0212793). Parmentier discloses a tire with groove having series of studs comprising a front side, a back side, and an upper surface with variable height. Parmentier fails to further teach or suggest the upper surface as concave in shape from the front edge to the back edge; an upper surface that is Y shape such that the upper surface has an inboard prong proximate the back side, an outboard prong proximate the back side, and a single prong proximate the front side; a shape . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/ROBERT C DYE/Primary Examiner, Art Unit 1749